Title: From Thomas Jefferson to William DuVal, 14 June 1806
From: Jefferson, Thomas
To: DuVal, William


                        
                            Sir
                            
                            Washington June 14. 06.
                        
                        Your letters of the 4th. and 8th. inst. have been duly recieved, the last announcing the death of the
                            venerable mr Wythe, than whom a purer character has never lived. his advanced years had left us little hope of retaining
                            him much longer, and had his end been brought on by the ordinary decays of time & nature, altho’ always a subject of
                            regret, it would not have been aggravated by the horror of his falling by the hand of a parricide. such an instance of
                            depravity has been hitherto known to us only in the fables of the poets. I thank you for the attention you have been so
                            kind as to shew in communicating to me the incidents of a case so interesting to my affections. he was my antient master,
                            my earliest & best friend; and to him I am indebted for first impressions which have had the most salutary influence on
                            the course of my life. I had reserved with fondness, for the day of my retirement, the hope of inducing him to pass much
                            of his time with me. it would have been a great pleasure to recollect with him first opinions on the new state of things
                            which arose soon after my acquaintance with him; to pass in review the long period which has elapsed since that time, and
                            to see how far those opinions had been affected by experience & reflection, or confirmed and acted on with
                            self-approbation. but this may yet be the enjoiment of another state of being.   You seem to suppose mr Wythe had inclosed
                            to me a copy of his will. but this was not the case. I hope he had time to alter it’s dispositions as to him who has
                            brought it prematurely into force. Accept my salutations & assurances of esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    